Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2020 and 9/7/2021are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 10 cite “obtain tracking accuracy information characterizing accuracies at which the set of tracking cameras will track an object as a function of spaced apart locations within the tracking volume”. It is unclear how and what to define a spaced apart locations. Claims 16 and 19 have similar citation. Claims 8-9 and 11-12 are rejected based on a similar rationale as their parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (US 2019/0321126) in view of Lohr et al. (US 2020/0342673).
As to Claim 1, Otto teaches a camera tracking system configured to:
obtain a model defining a tracking volume of a set of tracking cameras relative to pose of the set of tracking cameras (Otto discloses “the field of view 20 and/or zones 32, 38, 110 can be represented by virtual models (e.g., geometrical outlines) mixed with a real time image of the surgical field and objects or trackers 12, 14, 100 as captured by the video camera 130” in [0074]; see also in Fig 2);
receive tracking information from the set of tracking cameras indicating pose of an extended reality (XR) headset relative to the set of tracking cameras (Otto discloses “the camera 16 is configured to determine a pose (i.e. a position and obtains a pose of an object with respect to a coordinate system of the detection device. As the object moves in the coordinate system, the detection device tracks the pose of the object” in [0032]);
generate a graphical representation of the tracking volume from a perspective of the XR headset based on the pose of the XR headset indicated by the tracking information and based on the model defining the tracking volume of the set of tracking cameras; and provide the graphical representation of the tracking volume to the XR headset for display to the user (Otto discloses “to display image representations of the field of view, the first zone relative to the field of view, the second zone relative to the field of view, the position of the first object relative to the first zone, and the position of the second object relative to the second zone” in [0009]; “The GUI 44 and corresponding image representations can be shown on the display(s) 118 or on a digital transparent lens 134 of a head-mounted device 132 worn by the user setting up the camera 16” in [0074]; “the GUI 44 can produce image representations of the field of view 20 from a first view 20a and a second view 20b… the two views 20a, 20b may be any combination of the top, bottom, front, back, right, left and the like view of the three-dimensional field of view 20 relative to the camera 16” in [0077]. Lohr further discloses “the tracking system may determine the location and/or pose of the user” in [0024]; “images or data obtained from the tracking system may be used to generate a 3D model (or mesh) of the real-world environment” in [0027]; “the remote computing resources 142 may utilize the first image data received from the tracking the 3D model may be transmitted to the HMD 104 and/or the tracking system 122, and/or may be stored in memory of the HMD 104, the tracking system 122, and/or the remote computing resources 142” in [0070]; “knowing the pose of the user 100, the remote computing resources 142 may project or overlay the first image data onto the portion of the 3D model of the environment 102 to generate the third image data” in [0078]; “the remote computing resources 142 may transmit the third image data to the HMD 104, where the third image data represents the first image data as projected onto the portion of the 3D model” in [0079].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Otto with the teaching of Lohr so as to display the content with a viewpoint associated with the pose of HMD.

As to Claim 13, Otto in view of Lohr teaches the camera tracking system of Claim 1, wherein the set of tracking cameras are separate and spaced apart from the XR headset while the camera tracking system is receiving the tracking information from the set of tracking cameras (Otto, Fig 2), and wherein the camera tracking system is further configured to:
obtain an XR headset tracking model defining an XR headset tracking volume of another set of tracking cameras which are attached to the XR headset; generate a graphical representation of the XR headset tracking volume from the perspective of the XR headset based on the XR headset tracking model, and provide the graphical representation of the XR headset tracking volume to the XR headset for display to the user (Otto teaches a headset 132 and tracking volume from cameras 16 in Fig 2. Lohr further discloses “At 604, the process 600 may generate a depth map and/or a 3D mesh based at least in part on the first image data. For example, the remote computing resources 142 may generate a depth map and/or the 3D mesh based at least in part on the first image data being received from the HMD 104 (i.e., using stereo camera imaging). As the first image data represents a portion of the environment 102, the depth map and/or the 3D mesh may also correspond to a depth map and/or a 3D mesh of the portion of the environment 102” in [0073]; “generating the third image data depicting the point-of-view of the user 100” in [0078]; “the remote computing resources 142 may transmit the third image data to the HMD 104, where the third image data represents the first image data as projected onto the portion of the 3D model” in [0079].)

Claim 17 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.

Claim 20 recites similar limitations as claim 1 but in a computer program product form. Therefore, the same rationale used for claim 1 is applied.




Claims 2, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Otto in view of Lohr and Bognar et al. (US 2018/0182164).
As to Claim 2, Otto in view of Lohr teaches the camera tracking system of Claim 1, further configured to generate the graphical representation of the tracking volume based on determining locations of edge boundaries of the tracking volume from the perspective of the XR headset, and render the graphical representation as lines forming a wireframe surface extending between the locations of the edge boundaries of the tracking volume from the perspective of the XR headset (Otto discloses “the field of view 20 and/or zones 32, 38, 110 can be represented by virtual models (e.g., geometrical outlines)” in [0074]. Lohr further discloses rendering graphical representation based on perspective of HMD in [0070. 0078]. Bognar further teaches “Sensor System 100 optionally includes Registration Logic 140, configured to generate a wireframe representation surfaces within an environment” in [0033].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Otto and Lohr with the teaching of Bognar so as to generate a 3D wireframe defining edges and surfaces of a structure within a 3D volume without texture data to reduce the amount of computation on 3D rendering (Bognar, [0004, 0018]).

As to Claim 14, Otto in view of Lohr teaches the camera tracking system of Claim 13, further configured to:
generate the graphical representation of the tracking volume of the set of tracking cameras based on determining locations of edge boundaries of the tracking volume from the perspective of the XR headset, and render the graphical representation of the tracking volume as lines forming a wireframe surface extending between the locations of the edge boundaries of the tracking volume from the perspective of the XR headset; and generate the graphical representation of the XR headset tracking volume based on determining locations of edge boundaries of the XR headset tracking volume from the perspective of the XR headset, and render the graphical representation of the XR headset tracking volume as lines forming another wireframe surface extending between the locations of the edge boundaries of the XR headset tracking volume from the perspective of the XR headset (Otto discloses “the field of view 20 and/or zones 32, 38, 110 can be represented by virtual models (e.g., geometrical outlines)” in [0074]. Lohr further discloses generating a tracking volume of the set of tracking cameras in [0070] and a tracking volume of the set of HMD cameras in [0073]; rendering graphical representation based on perspective of HMD in [0070. 0078]. Bognar further teaches “Sensor System 100 optionally includes Registration Logic 140, configured to generate a wireframe representation surfaces within an environment” in [0033].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Otto and Lohr with the teaching of Bognar so as to generate a 3D wireframe defining edges and surfaces of a structure within a 3D volume without texture data to reduce the amount of computation on 3D rendering (Bognar, [0004, 0018]).
Claim 15, Otto in view of Lohr teaches the camera tracking system of Claim 14, wherein the graphical representation of the tracking volume of the set of tracking cameras is generated to be visually distinguishable based on difference in color, darkness, shading, flashing, animated movement from the graphical representation of the XR headset tracking volume (Otto discloses “the image representations of the zones 32, 38 and positions 22, 24 of objects or trackers 12, 14 may be any suitable shape, size, and/or color. Additionally, corresponding zones and objects or trackers may be different shape, size, and/or color from each other” in [0082]. Official notice has been taken of the fact that “the attributes of the image representation can be used to be distinguishable each other, such as change in darkness, shading, flashing or animated movement”, which is well-known in the art (see MPEP 2144.03).

Claim 18 is rejected based upon similar rationale as Claim 2.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612